DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long  US Patent 2,771,585 .
 Long discloses a  impedance transformer network comprising: a first connection line comprising first and second inductance winding (52 58) , wherein the first connection line is connected between a first terminal 47 and an internal node; and a second connection line comprising third and fourth inductance winding  (53 57) , wherein the third inductance winding  53 is connected between the internal node and a output terminal 49, and wherein the fourth inductance winding  57  is connected between the internal node and an input terminal 48, and wherein the second inductance winding  58 of the first connection line and the third inductance winding  of the second connection line are in a mutual inductance configuration.


Allowable Subject Matter
Claims 1-6 and 13-20  are allowed.
Claims 8-12 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 1-6 and 13-20, the prior art does not teach wherein the values of the first and second mutual inductance portions  and the  value of the first and second  self inductance portions  are configured to equalize an impedance  difference  between the  first transmission line and  the second  transmission line.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woolsey US Patent 5,488,566  discloses that the total impedance of the sensor varies according to the self inductance of each coil and the mutual inductance coupling between the coils, this process of manually adjusting the number of turns in each coil so that the impedance varies according to the desired response becomes nearly impossible as the number of coils increases. 
 Ishizuka  US Patent 9,515,632 discloses that a remaining portions of the first loop-shaped conductor and the second loop-shaped conductor also contribute to the self-inductance of the first coil element and the mutual inductance with the second coil element, and therefore, a desired (large) coupling coefficient and a predetermined impedance transformation ratio are easily obtained even though the circuit is small.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 17, 2022
/K.E.G/Examiner, Art Unit 2843         

/Stephen E. Jones/Primary Examiner, Art Unit 2843